DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-3, 5-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2014/0146394 A1) in view of Hanano (US 6,185,045 B1).
Regarding claim 1, Tout teaches a wide field of view display comprising: 
a display device configured to emit a central set of rays and a peripheral set of rays (See, e.g., the combination of image source 120 and projector 263 in Fig. 5D which emit central rays and peripheral rays respectively as shown in the figure, and note that there is one of these combinations for each eye, as Fig. 1A shows each temple having an image source being directed to central and peripheral locations via the optics shown in Fig. 5D); and 
an optics block comprising: 
a central lens region configured to direct the central set of rays to a central image point (See, e.g., lens 122 in Fig. 5D which sends rays to a central image point corresponding to the fovea when the eyes are looking straight ahead); and 
a prism coupled to a periphery of the central lens region (See, e.g., wedge optical element 235 in Fig. 5D), wherein the prism is configured to direct the peripheral set of rays to a peripheral image point that is different from the central image point and located peripherally relative to the central image point (See, e.g., Fig. 5D which shows the prism directing light to a peripheral image point and paragraph [0064] which explains that the peripheral image(s) can be in different focal regions and sent to the “corner of his eye”, i.e. not directly to the eye like the main images. A user has to turn their head to fully see the peripheral image. Accordingly, the image point for the peripheral image is different and located peripherally relative to the central image point in this way).

However, in an analogous head mounted display field of endeavor, Hanano teaches the use of an integrated optics block for central and peripheral light rays where a central region and a prism are directly fixed to each other and in direct contact (See, e.g., Fig. 40 which shows the optics block and note that as the element passes and focuses light it is a lens & the element itself is a prism so it can be said that the prism is both fixed to and in direct contact with the central lens region in this way). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tout to have an integrated optics block as taught by Hanano, for the purpose of providing dynamic presence to the image presented to the user (See, e.g., column 8 lines 20-30 which explain this advantage). 
Regarding claim 2, Tout in view of Hanano teaches the device set forth above and further teaches wherein the prism comprises: an entry surface for entry of the peripheral set of rays; a reflecting surface that reflects the peripheral set of rays; and an exit surface for exit of the peripheral set of rays toward the peripheral image point (See, e.g., Fig. 5D which shows that the light from source 263 hits the prism at an entry surface, the light is reflected by at least one internal surface, and then the light exits via an exit surface, and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 3, Tout in view of Hanano teaches the device set forth above and further teaches wherein: the entry surface is configured to refract the peripheral set of rays to direct the peripheral set of rays to the reflecting surface (Note this is necessarily the case as the light hits 
Regarding claim 5, Tout in view of Hanano teaches the device set forth above and further teaches wherein the display device further comprises: a central screen operable to emit one or more rays of the central set of rays; and a peripheral screen operable to emit one or more rays of the peripheral set of rays (See, e.g., image source 120 and projector 263 in Fig. 5D which emit central rays and peripheral rays respectively as shown in the figure and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 6, Tout in view of Hanano teaches the device set forth above and further teaches wherein the peripheral screen is rotated relative to the central screen (See, e.g., Fig. 5D and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 7, Tout in view of Hanano teaches the device set forth above and further teaches a second optics block comprising: a second central lens region configured to direct a second central set of rays to a second central image point; and a second prism coupled to a periphery of the second central lens region, wherein the second prism is configured to direct a second set of peripheral rays to a peripheral image point, and wherein the display device is configured to emit the second central set of rays and the second set of peripheral rays (See, e.g., Fig. 5D which shows lens 122 and wedge optical element 235 and note that the first central/peripheral elements correspond to the left eye and the second central/peripheral elements correspond to the right eye here).
Regarding claim 8, Tout in view of Hanano teaches the device set forth above and further teaches one or more truncated prism sections (See, e.g., wedge optical element 235 in Fig. 5D which is a truncated prism and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 9, Tout in view of Hanano teaches the device set forth above and further teaches wherein the central set of rays has a higher angular resolution than the peripheral set of rays (See, e.g., abstract which explains this and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 10, Tout teaches an optics block comprising: 
a central lens region configured to direct a central set of rays to a central image point (See, e.g., lens 122 which sends rays to a central image point corresponding to the fovea when the eyes are looking straight ahead); and 
a prism coupled to the periphery of the central lens region, wherein the prism is configured to direct a peripheral set of rays to a peripheral image point that is different from the central image point and located peripherally relative to the central image point See, e.g. wedge optical element 235 in Fig. 5D respectively which directs images to the eye as shown by light rays in Fig. 5D. Note that Fig. 5D shows the prism directing light to a peripheral image point and paragraph [0064] explains that the peripheral image(s) can be in different focal regions and sent to the “corner of his eye”, i.e. not directly to the eye like the main images. A user has to turn their head to fully see the peripheral image. Accordingly, the image point for the peripheral image is different and located peripherally relative to the central image point in this way).
Tout lacks an explicit disclosure wherein the optics block is an integral component in which the central lens region and the prism are directly fixed to each other with the central lens region and the prism being in direct contact with each other.
However, in an analogous head mounted display field of endeavor, Hanano teaches the use of an integrated optics block for central and peripheral light rays where a central region and a prism are directly fixed to each other and in direct contact (See, e.g., Fig. 40 which shows the optics block and note that as the element passes and focuses light it is a lens & the element itself is a prism so it can be said that the prism is both fixed to and in direct contact with the central lens region in this way). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tout to have an integrated optics block as taught by Hanano, for the purpose of providing dynamic presence to the image presented to the user (See, e.g., column 8 lines 20-30 which explain this advantage).
Regarding claim 11, Tout in view of Hanano teaches the device set forth above and further teaches wherein the prism further comprises: an entry surface for entry of the peripheral set of rays; a reflecting surface that reflects the peripheral set of rays; and an exit surface for exit of the peripheral set of rays toward the peripheral image point (See, e.g., Fig. 5D which shows that the light from source 263 hits the prism at an entry surface, the light is reflected by at least one internal surface, and then the light exits via an exit surface and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 12, Tout in view of Hanano teaches the device set forth above and further teaches wherein the entry surface is configured to refract the peripheral set of rays to direct the peripheral set of rays to the reflecting surface (Note that this is necessarily the case as the light hits the entry surface at an angle away from normal); the reflecting surface is configured to reflect the peripheral set of rays to the exit surface (See, e.g., the path the light takes in Fig. 5D and note that at least one internal surface is reflecting the light, and note that as modified above the prism and central lens region are in contact but still do the same function as before); and the exit surface is configured to refract the peripheral set of rays to direct the peripheral set of rays to the peripheral image point (Note that this is necessarily the case as the light exits wedge optical element 235 at an angle away from normal).
Regarding claim 13, Tout in view of Hanano teaches the device set forth above and further teaches wherein: a first angle between the entry surface and the reflecting surface is fixed; a second angle between the reflecting surface and the exit surface is fixed; and a third angle between the exit surface and the central lens region is fixed (Note that as all the components are fixed relative to each other, this is necessarily true and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 15, Tout in view of Hanano teaches the device set forth above and further teaches one or more truncated prism sections (See, e.g., wedge optical element 235 in Fig. 5D which is a truncated prism and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 16, Tout in view of Hanano teaches the device set forth above and further teaches wherein the central set of rays has a higher angular resolution than the peripheral set of rays (See, e.g., abstract which explains this and note that as modified above the prism and central lens region are in contact but still do the same function as before).
Regarding claim 17, Tout teaches a method of displaying an image comprising: 
emitting a central set of rays to an optics block (See, e.g., the rays emitted by image source 120 in Fig. 5D); 
directing the central set of rays to a central image point with a central lens region of the optics block (See, e.g., lens 122 in Fig. 5D which directs the rays to a user’s eyes);
emitting a peripheral set of rays (See, e.g., the rays emitted by projector 263 in Fig. 5D which correspond to peripheral rays as shown in both Fig. 5D and 1A); 
refracting, at a first angle, the peripheral set of rays with an entry surface of a prism of the optics block (See, e.g., wedge optical element 235 in Fig. 5D which refracts light from the projector 263 as it enters at an angle away from normal); 
reflecting, at a second angle, the peripheral set of rays with a reflecting surface of the prism (See, e.g., the internal reflection of the light rays in the wedge optical element 235 in Fig. 5D);
refracting, at a third angle, the peripheral set of rays to a peripheral image point with an exit surface of the prism (See, e.g., the light rays leaving the wedge optical element at an angle away from normal in Fig. 5D and note that Fig. 5D shows the prism directing light to a peripheral image point and paragraph [0064] explains that the peripheral image(s) can be in different focal regions and sent to the “corner of his eye”, i.e. not directly to the eye like the main images. A user has to turn their head to fully see the peripheral image. Accordingly, the image point for the peripheral image is different and located peripherally relative to the central image point in this way).
Tout lacks an explicit disclosure wherein the optics block is an integral component in which the central lens region and the prism are directly fixed to each other with the central lens region and the prism being in direct contact with each other.
However, in an analogous head mounted display field of endeavor, Hanano teaches the use of an integrated optics block for central and peripheral light rays where a central region and a prism are directly fixed to each other and in direct contact (See, e.g., Fig. 40 which shows the optics block and note that as the element passes and focuses light it is a lens & the element itself is a prism so it can be said that the prism is both fixed to and in direct contact with the central lens region in this way).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tout to have an integrated optics block as taught by Hanano, for the purpose of providing dynamic presence to the image presented to the user (See, e.g., column 8 lines 20-30 which explain this advantage).

Claims 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2014/0146394 A1) in view of Hanano (US 6,185,045 B1) and further in view of Heacock (US 2001/0048561 A1).
Regarding claims 4 and 14, Tout in view of Hanano teaches the device(s) set forth above, including wherein the central lens region has a first refractive index (Note that it must necessarily have one even if it is not given explicitly) and the prism has a second index of refraction (Note that it must necessarily have one even if it is not given explicitly), but lacks an explicit disclosure wherein the second refractive index is different from the first refractive index. 
However, in an analogous near eye display field of endeavor, Heacock teaches the use of a lens and prism optical block wherein the lens and prism have different refractive index values (See, e.g., claims 41 and 49). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prism and lens of Tout in the combination of Tout and Hanano to have different refractive index values as taught by Heacock for the purpose of having more control over the optical coupling of the two light paths (Note that selecting an index of refraction for the specific light path created by the lens/wedge would result in more control over the light paths than just using the same material for the lens and wedge indiscriminately). 
Regarding claim 18, Tout in view of Hanano teaches the method set forth above and further teaches wherein directing the central set of rays is determined by a first refractive index of the central lens region (Note that this is necessarily true given how refraction works); the first angle, the second angle, and the third angle are determined by a second refractive index of the prism (Note that this is how refraction necessarily works, even if the index of refraction for the wedge optical element 235 in Fig. 5D is not given); and the central set of rays has a higher angular resolution than the peripheral set of rays (See, e.g., abstract which explains this), but lacks an explicit disclosure wherein the second refractive index is different from the first refractive index. 
However, in an analogous near eye display field of endeavor, Heacock teaches the use of a lens and prism optical block wherein the lens and prism have different refractive index values (See, e.g., claims 41 and 49). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prism and lens of Tout in the combination of Tout and Hanano to have different refractive index values as taught by Heacock for the purpose of having more control over the optical coupling of the two light paths (Note that selecting an index of refraction for the specific light path created by the lens/wedge would result in more control over the light paths than just using the same material for the lens and wedge indiscriminately). 

Response to Arguments
Applicant’s remarks, filed on December 21st, 2020, with regards to the rejections of the claims have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872